Citation Nr: 1706463	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and acid reflux, to include as secondary to service-connected psychiatric disability.

3.  Entitlement to service connection for voiding dysfunction secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to May 1956, and from July 1956 to July 1959.

This case comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was most previously before the Board in September 2015.

Based on correspondence received in January 2017 from the Veteran's attorney, and in an effort to more adequately reflect the Veteran's assertions, the issue of entitlement to service connection for benign prostatic hypertrophy, claimed as voiding dysfunction, secondary to back condition and erectile dysfunction, has been restyled as entitlement to service connection for voiding dysfunction, secondary to service-connected lumbar spine disability.

The Board notes that in September 2016, the representative submitted a notice of disagreement (NOD) as to two issues decided in an June 2016 rating action.  The record reflects that the RO is actively undertaking action in response to the NOD, and so the Board will not address those matters at this time.  Compare Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As for the issue of entitlement to service connection for a left hip disorder, to include as secondary to lumbar spine disability, in May 2016 the Veteran underwent a VA examination (located in the Veteran's virtual VA file) that was to address the medical matters raised by that issue.  The May 2016 VA examiner, however, did not address the matter as to whether the Veteran's left hip arthritis was aggravated by service-connected lumbar spine disability.  Based on the foregoing, the Board finds that the Veteran should be provided a VA examination that addresses this service connection issue.

As for the issue of entitlement to service connection for a gastrointestinal disorder, to include as secondary to psychiatric disorder, the Board notes that in April 2012 the Veteran underwent a VA examination that was to address the medical matters raised by that issue.  The April 2012 VA examiner, however, did not adequately address the matter as to whether the Veteran's gastrointestinal disability was aggravated by psychological disability, noting simply that "nor has there been aggravation."  The Board further notes that the Veteran was not granted service connection for psychiatric disability (characterized as posttraumatic stress disorder with unspecified depressive disorder with chronic sleep disturbance) until June 2016.  Based on the foregoing, a new VA examination should be undertaken.

As for the issue of service connection for voiding dysfunction, secondary to back condition, the Board finds that the record does not contain sufficient competent medical evidence to decide that claim.  Especially in the restyled form as noted in the Introduction, it appears that the April 2012 VA male reproductive system examination did not address the Veteran's contentions.  The Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.

In correspondence received in January 2017 the Veteran's attorney has indicated that he has not received a copy of the April 18, 2012 VA male reproductive system conditions examination referenced in the April 2016 statement of the case.  A copy of the examination should be sent as requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran and his attorney a copy of the April 2012 VA male reproductive system conditions examination.

2.  Obtain all VA medical records pertaining to treatment of the Veteran dated since December 21, 2016 and associate them with the record.

3.  Schedule the Veteran for the appropriate VA examinations for his claims of service connection for left hip disability and voiding dysfunction.  The examiner(s) must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that left hip disability and/or voiding dysfunction (a) is proximately due to or the result of the service-connected lumbar spine disability, or (2) was aggravated (made permanently worse) by service-connected lumbar spine disability, or (c) had its onset in service or within one year of service discharge.

Full rationales for all requested opinions should be provided.

4.  Then, schedule the Veteran for the appropriate VA examination for his claim of service connection for a gastrointestinal disorder, to include as secondary to service-connected psychiatric disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disability (a) is proximately due to or the result of the service-connected psychiatric disability, or (2) was aggravated (made permanently worse) by service-connected psychiatric disability, or (c) had its onset in service.

Full rationales for all requested opinions should be provided.

5.  Thereafter, readjudicate the issues.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




